--------------------------------------------------------------------------------

SUBSCRIPTION FOR FLOW-THROUGH COMMON SHARE SHARES

TO:                             Park Place Energy Inc. (the "Corporation")

The undersigned (hereinafter referred to as the "Subscriber") hereby irrevocably
subscribes for and agrees to purchase the number of common share Shares of the
Corporation (the "Shares") to be issued as Flow-Through Shares set forth below
for the aggregate subscription price set forth below (the "Aggregate
Subscription Price"), representing a subscription price of $_____ per Share,
upon and subject to the terms and conditions set forth in "Terms and Conditions
of Subscription for Flow-Through Shares of Park Place Energy Inc." attached
hereto as Schedule “A” (the "Subscription Agreement").

      _________________________________________________   Number of Shares:
________________________________ (Name of Subscriber - please print)          
By:   _____________________________________________              (Authorized
Signature)   Aggregate Subscription Price: $ ______________________      
_________________________________________________     (Official Capacity or
Title – please print)         Disclosed Beneficial Purchaser Information:
_________________________________________________     (Please print name of
individual whose signature appears above if different than the name of the
subscriber printed above.) If the Subscriber is signing as agent for a principal
and is not a trust company or trust corporation purchasing as trustee or agent
for accounts fully managed by it or a person acting on behalf of a fully managed
account managed by it, and in each case satisfying the criteria set forth in
National Instrument 45- 106, complete the following and ensure that Exhibit 1 is
completed on behalf of such principal ("Disclosed Beneficial Purchaser"):    
_________________________________________________   (Subscriber's Address)      
_________________________________________________            
_________________________________________________
_________________________________________________   (Name of Principal)
(Telephone Number) (E-mail Address)        
_________________________________________________
_________________________________________________   (Principal's Address)
(E-mail Address) (Social Insurance Number or Tax Identification Number)        
_________________________________________________     (Social Insurance Number
or Tax Identification Number)                   Register the Shares as set forth
below:   Deliver the Shares as set forth below:      
_________________________________________________  
_________________________________________________ (Name)   (Name)      
_________________________________________________  
_________________________________________________ (Account reference, if
applicable)   (Account reference, if applicable)      
_________________________________________________  
_________________________________________________ (Address)   (Contact Name)    
  _________________________________________________  
_________________________________________________     (Address)          
_________________________________________________      

ACCEPTANCE: The Corporation hereby accepts the subscription as set forth above
on the terms and conditions contained in this Subscription Agreement.

________________________________, 2006

PARK PLACE ENERGY INC. Subscription No:

  By:   ____________________________________________________

This is the first page of an agreement comprised of 8 pages (not including
Exhibits).

--------------------------------------------------------------------------------

- 2 -

SCHEDULE "A"
TERMS AND CONDITIONS OF SUBSCRIPTION FOR FLOW-THROUGH SHARES
OF PARK PLACE ENERGY INC.

Terms of the Offering

1.        The Subscriber acknowledges (on its own behalf and, if applicable, on
behalf of each person on whose behalf the Subscriber is contracting) that this
subscription is subject to rejection, acceptance or allotment by the Corporation
in whole or in part.

2.        The Subscriber acknowledges (on its own behalf and, if applicable, on
behalf of each person on whose behalf the Subscriber is contracting) that the
Shares subscribed for by it hereunder form part of a larger issuance and sale by
the Corporation on a private placement basis of up to ___________ Shares at a
subscription price of $_____ per Unit (the "Offering").

3.        The Subscriber acknowledges (on its own behalf and, if applicable, on
behalf of each person on whose behalf the Subscriber is contracting) that this
Offering is not subject to any minimum subscription level, and therefore (i) any
funds invested are available to the Corporation immediately upon closing and
need not be refunded to the Subscriber if the project or program for which the
proceeds will be used does not proceed, and (ii) the Subscriber may be the only
purchaser of Shares under this Offering.

Representations, Warranties and Covenants by Subscriber

4.        The Subscriber (on its own behalf and, if applicable, on behalf of
each person on whose behalf the Subscriber is contracting) represents, warrants
and covenants to the Corporation (and acknowledges that the Corporation is
relying thereon) that:

(a)

it has been independently advised that the Corporation is not a reporting issuer
and restrictions with respect to trading in the Shares imposed by applicable
securities legislation, confirms that no representation (written or oral) has
been made to it by or on behalf of the Corporation with respect thereto,
acknowledges that it is aware of the characteristics of the Shares, the risks
relating to an investment therein and of the fact that it may not be able to
resell the Shares except in accordance with limited exemptions under applicable
securities legislation and regulatory policy until expiry of the applicable hold
period or restricted period and compliance with the other requirements of
applicable law; and it agrees that any certificates representing the Shares will
bear a legend indicating that the resale of such securities is restricted; and

      (b)

it has not received or been provided with, nor has it requested, nor does it
have any need to receive, any offering memorandum, any prospectus, sales or
advertising literature, or any other document (other than an annual report,
annual information form, interim report, information circular or any other
continuous disclosure document, other than an offering memorandum, the content
of which is prescribed by statute or regulation) describing or purporting to
describe the business and affairs of the Corporation which has been prepared for
delivery to, and review by, prospective purchasers in order to assist it in
making an investment decision in respect of the Shares; and

      (c)

it has not become aware of any advertisement in printed media of general and
regular paid circulation (or other printed public media), radio, television or
telecommunications or other form of advertisement (including electronic display)
with respect to the distribution of the Shares; and

      (d)

unless it is purchasing under subparagraph 4(e), it is purchasing the Shares as
principal for its own account, not for the benefit of any other person, for
investment only and not with a view to the resale or distribution of all or any
of the Shares, it is resident in the jurisdiction set out as the "Subscriber's
Address" on the face page hereof and it fully complies with one or more of the
criteria set forth below:

      (i)

it is resident in Canada and the aggregate acquisition cost of the Shares
subscribed for by it is not less than $150,000 and, if it is not an individual,
the Subscriber was not created or used solely to purchase or hold securities in
reliance on prospectus or dealer registration exemptions available under
securities laws in these jurisdictions; or

      (ii)

it is resident in Canada and it is an "accredited investor", as such term is
defined in National Instrument 45-106 entitled "Prospectus and Registration
Exemptions" ("NI 45-106"), it was not created or used solely to purchase or hold
securities as an accredited investor as described in paragraph (m) of the
definition of "accredited investor" in NI 45-106 and has concurrently executed


--------------------------------------------------------------------------------

- 3 -

 

and delivered a Representation Letter in the form attached to this Subscription
Agreement as Exhibit 1 and specifically represents and warrants that one or more
of the categories set forth in Appendix A attached to the Representation Letter
correctly, and in all respects, describes the undersigned, and will describe the
undersigned as at the Closing Date (as defined in paragraph 10 hereof), and the
undersigned has so indicated by initialling the category which so describes it;
or

        (iii)

it is resident in any province or territory in Canada except Ontario (and if a
resident of Saskatchewan, complete Form 45-106 F5) and is one of the following
and the Subscriber has so indicated by initialling the applicable paragraph:


  ____ (I)

a "director", "executive officer" or "control person" (as such terms are defined
in NI 45-106 and reproduced in Appendix A to Exhibit 1 of this Subscription
Agreement) of the Corporation, or of an affiliate of the Corporation; or

          ____ (II)

a "spouse" (as such term is defined in NI 45-106 and reproduced in Appendix A to
Exhibit 1 of this Subscription Agreement), parent, grandparent, brother, sister
or child of any person referred to in subparagraph (I) above; or

          ____ (III)

a parent, grandparent, brother, sister or child of the spouse of any person
referred to in subparagraph (I) above; or

          ____ (IV)

a "close personal friend" of any person referred to in subparagraph (I) above
and, if requested by the Corporation, will provide a signed statement describing
the relationship with any such persons. For the purposes of this subparagraph
(IV), "close personal friend" means that the Subscriber or, if applicable, the
Disclosed Beneficial Purchaser, has known such individual well enough and for a
sufficient period of time and in a sufficiently close relationship (where such
relationship is direct and extends beyond being a relative or a member of the
same organization, association or religious group or a client, customer or
former client or customer or being a close personal friend of a close personal
friend of such individual) to be in a position to assess the capabilities and
the trustworthiness of such individual; or

          ____ (V)

a "close business associate" of any person referred to in subparagraph (I) above
and, if requested by the Corporation, will provide a signed statement describing
the relationship with any of such persons. For the purposes of this subparagraph
(V) "close business associate" means that the subscriber or, if applicable, the
Disclosed Beneficial Purchaser, has had sufficient prior business dealings with
such individual (where such relationship is direct and extends beyond being a
casual business associate or a person introduced or solicited for the purpose of
purchasing securities or a client, customer or former client or customer or
being a close business associate of a close business associate of such
individual) to be in a position to assess the capabilities and trustworthiness
of such individual; or

          ____ (VI)

a "founder" (as such term is defined in NI 45-106 and reproduced in Appendix A
to Exhibit 1 of this Subscription Agreement) of the Corporation or a spouse,
parent, grandparent, brother, sister, child, close personal friend or close
business associate of a founder of the Corporation;

          ____ (VII)

a parent, grandparent, brother, sister or child of the spouse of a founder of
the Corporation; or

          ____ (VIII)

a person or company of which a majority of the voting securities are
beneficially owned by, or a majority of directors are, persons or companies
described in subparagraphs (I) through (VII) above; or

          ____ (IX)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons or companies described in subparagraphs (I)
through (VII) above; or


--------------------------------------------------------------------------------

- 4 -

  (iv)

it is resident in Canada and it is one of the following and the Subscriber has
so indicated by initialling the applicable paragraph:


  ____ (I)

an employee, "executive officer", "director" or "consultant" (as such term is
defined in NI 45-106 and reproduced in Appendix A to Exhibit 1 of this
Subscription Agreement) of the Corporation and participation in the trade is
voluntary, or

          ____ (II)

an employee, "executive officer", "director" or "consultant" of a "related
entity" (as such term is defined in NI 45-106 and reproduced in Appendix A to
Exhibit 1 of this Subscription Agreement) of the Corporation and participation
in the trade is voluntary; or

          ____ (III)

a "permitted assign" (as such term is defined in NI 45-106 and reproduced in
Appendix A to Exhibit 1 of this Subscription Agreement) of a person referred to
in paragraphs (I) or (II) and participation in the trade is voluntary; or

          ____ (IV)

a trustee, custodian or administrator acting as agent on behalf of, or for the
benefit of, one of the persons or companies described in subparagraphs (I)
through (III) above for the purpose of facilitating the trade and participation
in the trade is voluntary; or


  (v)

it is resident in Ontario and is one of the following and the Subscriber has so
indicated by initialling the applicable paragraph:


  ____ (i)

a "founder" (as such term is defined in NI 45-106 and reproduced in Appendix A
to Exhibit 1 of this Subscription Agreement) of the Corporation; or

          ____ (ii)

an "affiliate" (as such term is defined in NI 45-106 and reproduced in Appendix
A to Exhibit 1 of this Subscription Agreement) of a founder of the Corporation;
or

          ____ (iii)

a "spouse", (as such term is defined in NI 45-106 and reproduced in Appendix A
to Exhibit 1 of this Subscription Agreement) parent, grandparent, brother,
sister or child of the spouse of an executive officer, director or founder of
the Corporation; or

          ____ (iv)

a person that is the "control person" (as such terms are defined in NI 45-106
and reproduced in Appendix A to Exhibit 1 of this Subscription Agreement) of the
Corporation;


  (vi)

it is a resident of any jurisdiction other than a province or territory of
Canada, and

          (A)

the sale of Shares to the Subscriber hereunder is in compliance with the
requirements of all applicable laws in the jurisdiction of its residence and
does not give rise to any registration requirements in such jurisdiction or any
requirements for the delivery of a prospectus, offering memorandum or similar
disclosure document to the Subscriber; and

          (B)

the Subscriber will provide such evidence of compliance with all matters
described in (A) above as the Corporation may request; or


(e)

if it is not purchasing as a principal, it is duly authorized to enter into this
Subscription Agreement and to execute and deliver all documentation in
connection with the purchase on behalf of each beneficial purchaser, each of
whom is purchasing as principal for its own account, not for the benefit of any
other person, and not with a view to the resale or distribution of all or any of
the Shares, it acknowledges that the Corporation and the Agent is required by
law to disclose to certain regulatory authorities the identity of each
beneficial purchaser of Shares for whom it may be acting, and it and each
beneficial purchaser is resident in the jurisdiction set out as the
"Subscriber's Address and:


  (A)

subject to securities laws applicable to the Subscriber, if it is acting as
agent for one or more Disclosed Beneficial Principals, each of such principals
is purchasing as principal for its own account, not for the benefit of any other
person, for investment only, and not with a


--------------------------------------------------------------------------------

- 5 -

 

view to the resale or distribution of all or any of the Shares, and each of such
principals complies with subparagraphs (i), (ii), (iii), (iv), (v), (vi) or
(vii) of paragraph 3(d) hereof as are applicable to it by virtue of its place of
residence or by virtue of the securities laws of such place being applicable to
the Subscriber; or

        (B)

it is an "accredited investor" as such term is defined in paragraphs (p) or (q)
of the definition of "accredited investor" in NI 45-106 and reproduced in
Appendix A to Exhibit 1 of this Subscription Agreement (provided, however, that
it is not a trust company or trust corporation registered under the laws of
Prince Edward Island that is not registered or authorized under the Trust and
Loan Companies Act (Canada) or under comparable legislation in another
jurisdiction in Canada) and has concurrently executed and delivered a
Representation Letter in the form attached hereto as Exhibit 1 and has
initialled Appendix A thereto indicating that Subscriber satisfies one of the
categories of "accredited investor" set out in paragraphs (p) or (q) of Appendix
A thereto; and


(f)

it acknowledges that:

      (i)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Shares; and

      (ii)

there is no government or other insurance covering the Shares; and

      (iii)

there are risks associated with the purchase of the Shares; and

      (iv)

there are restrictions on the Subscriber's ability to resell the Shares and it
is the responsibility of the Subscriber to find out what those restrictions are
and to comply with them before selling the Shares; and

      (v)

the Corporation has advised the Subscriber that the Corporation is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell securities through a person or company registered to sell securities
under the Securities Act (Alberta) and other applicable securities laws and, as
a consequence of acquiring the Shares pursuant to this exemption, certain
protections, rights and remedies provided by the Securities Act (Alberta) and
other applicable securities laws, including statutory rights of rescission or
damages, will not be available to the Subscriber; and

      (g)

it is aware that the Shares have not been and will not be registered under the
United States Securities Act of 1933, as amended ("U.S. Securities Act") or any
state securities laws and that these securities may not be offered or sold in
the United States without registration under the U.S. Securities Act and
applicable laws of all applicable states or compliance with requirements of an
exemption from registration and acknowledges that the Corporation has no present
intention of filing a registration statement under the U.S. Securities Act in
respect of the Shares; and

      (h)

the Shares have not been offered to the Subscriber in the United States, and the
individuals making the order to purchase the Shares and executing and delivering
this Subscription Agreement on behalf of the Subscriber were not in the United
States when the order was placed and this Subscription Agreement was executed
and delivered; and

      (i)

it is not a U.S. Person (as such term is defined in Regulation S under the U.S.
Securities Act, which definition includes, but is not limited to, an individual
resident in the United States, an estate or trust of which any executor or
administrator or trustee, respectively, is a U.S. Person and any partnership or
corporation organized or incorporated under the laws of the United States) and
is not purchasing the Shares on behalf of, or for the account or benefit of, a
person in the United States or a U.S. Person; and

      (j)

it undertakes and agrees that it will not offer or sell the Shares in the United
States unless such securities are registered under the U.S. Securities Act and
the securities laws of all applicable states of the United States or an
exemption from such registration requirements is available, and further that it
will not resell the Shares, except in accordance with the provisions of
applicable securities legislation, regulations, rules, policies and orders and
stock exchange rules; and


--------------------------------------------------------------------------------

- 6 -

(k)

if a corporation, partnership, unincorporated association or other entity, it
has the legal capacity to enter into and be bound by this Subscription Agreement
and further certifies that all necessary approvals of directors, shareholders,
partners or otherwise have been given and obtained; and

    (l)

if an individual, it is of the full age of majority and is legally competent to
execute this Subscription Agreement and take all action pursuant hereto; and

    (m)

this Subscription Agreement has been duly and validly authorized, executed and
delivered by and constitutes a legal, valid, binding and enforceable obligation
of the Subscriber; and

    (n)

in the case of a subscription by it for Shares acting as agent for a beneficial
purchaser, it is duly authorized to execute and deliver this Subscription
Agreement and all other necessary documentation in connection with such
subscription on behalf of such principal and this Subscription Agreement has
been duly authorized, executed and delivered by or on behalf of, and constitutes
a legal, valid, binding and enforceable agreement of, such principal; and

    (o)

it has such knowledge in financial and business affairs as to be capable of
evaluating the merits and risks of its investment and it, or, where it is not
purchasing as principal, each beneficial purchaser, is able to bear the economic
risk of loss of its investment; and

    (p)

it understands that Shares are being offered for sale only on a "private
placement" basis and that the sale and delivery of the Shares is conditional
upon such sale being exempt from the requirements under applicable securities
laws as to the filing of a prospectus or delivery of an offering memorandum or
upon the issuance of such orders, consents or approvals as may be required to
permit such sale without the requirement of filing a prospectus or delivering an
offering memorandum and, as a consequence (i) it is restricted from using most
of the civil remedies available under applicable securities legislation; (ii) it
may not receive information that would otherwise be required to be provided to
it under applicable securities legislation; and (iii) the Corporation is
relieved from certain obligations that would otherwise apply under applicable
securities legislation; and

    (q)

if required by applicable securities legislation, regulations, rules, policies
or orders or by any securities commission, stock exchange or other regulatory
authority, the Subscriber will execute, deliver, file and otherwise assist the
Corporation in filing, such reports, undertakings and other documents with
respect to the issue of the Shares including, without limitation in the case of
an accredited investor resident in or otherwise subject to applicable securities
laws of a jurisdiction in Canada, a Representation Letter in the form attached
as Exhibit 1; and

    (r)

it will not resell the Shares except in accordance with the provisions of
applicable securities legislation and stock exchange rules, if applicable, in
the future; and

    (s)

the entering into of this Subscription Agreement and the completion of the
transactions contemplated hereby will not result in a violation of any of the
terms or provisions of any law applicable to the Subscriber, or if the
Subscriber is not a natural person, any of the Subscriber's constating
documents, or any agreement to which the Subscriber is a party or by which it is
bound; and

    (t)

the Subscriber acknowledges that it has been encouraged to obtain independent
legal, income tax and investment advice with respect to its subscription for the
Shares and accordingly, has had an opportunity to acquire an understanding of
the meanings of all terms contained herein relevant to the Subscriber for
purpose of giving the representations, warranties and covenants under this
Subscription Agreement.

Matters Relating to the Flow-Through Shares

5.        In addition to other terms defined herein, for the purposes of
Sections 5, 6, 7 and 8 hereof, the following words and phrases have the
following meanings:

(a)

"Canadian Development Expense(s)" or "CDE" means Canadian development expense
described in paragraph (a) or (b) of the definition of "Canadian development
expense" in subsection 66.2(5) of the Act or would be described in paragraph (f)
of such definition if the words "any of paragraphs (a) to (e)" in that paragraph
were read as "paragraphs (a) and (b)", excluding amounts which are prescribed to
constitute "Canadian exploration and development overhead expenses" under the
Tax Act, the amount of any assistance described in paragraphs 66(12.62)(a) and
66(12.601)(c) of the Tax Act;


--------------------------------------------------------------------------------

- 7 -

(b)

"Canadian Exploration Expense(s)" or "CEE" means Canadian exploration expense
described in the definition of "Canadian exploration expense" in subsection
66.1(6) of the Tax Act and, when renounced under subsection 66(12.66) of the
Act, means CEE described in paragraphs (a) and (d) of the definition of
"Canadian exploration expense" in subsection 66.1(6) of the Tax Act or that
would be described in paragraph (h) of such definition if the reference therein
to "paragraphs (a) to (d) and (f) to (g.1)" were a reference to "paragraphs (a)
and (d)", excluding amounts which are prescribed to constitute "Canadian
exploration and development overhead expenses" under the Tax Act, the amount of
any assistance described in paragraph 66(12.6)(a) of the Tax Act and any expense
described in paragraph 66(12.6)(b.1) of the Tax Act;

      (c)

"Commitment Amount" means an amount equal to $0.40 multiplied by the number of
Shares subscribed and paid for pursuant to this Subscription Agreement;

      (d)

"Expenditure Period" means the period commencing on the date of acceptance by
the Corporation of this Subscription Agreement and ending on the earlier of:

      (i)

the date on which the Commitment Amount has been fully expended in accordance
with the terms hereof; and

      (ii)

December 31, 2007;

      (e)

"Principal Business Corporation" means a principal-business corporation as
defined in subsection 66(15) of the Tax Act;

      (f)

"Qualifying CDE" means CDE incurred by the Corporation which is eligible for
renunciation as CEE under subsection 66(12.601) of the Tax Act;

      (g)

"Qualifying Expenditures" means expenses that are Qualifying CDE and CEE at the
date they are incurred;

      (h)

"Tax Act" means the Income Tax Act (Canada), together with any and all
regulations promulgated thereunder, as amended from time to time.

6.        The Corporation hereby represents and warrants to the Subscriber (on
its own behalf and, if applicable, on behalf of each person on whose behalf the
Subscriber is contracting) and acknowledges that the Subscriber is relying
thereon that:

(a)

the Corporation has the full corporate right, power and authority to incur and
renounce to the Subscriber, Qualifying Expenditures in an amount equal to the
Commitment Amount; and

    (b)

the incurring and renunciation of Qualifying Expenditures to the Subscriber
pursuant hereto, does not and will not constitute a breach of or default under
the constating documents of the Corporation or any law, regulation, order or
ruling applicable to the Corporation or any agreement, contract or indenture to
which the Corporation is a party or by which it is bound; and

    (c)

the Corporation has no reason to believe that it will be unable to incur during
the Expenditure Period or that it will be unable to renounce to the Subscriber
effective on or before December 31, 2006, Qualifying Expenditures in an
aggregate amount equal to the Commitment Amount and the Corporation has no
reason to expect any reduction of such amount by virtue of subsection 66(12.73)
of the Tax Act; and

    (d)

upon issuance pursuant to the provisions hereof, the Shares will be "flow
through shares" as defined in subsection 66(15) of the Tax Act and will not
constitute "prescribed shares" for the purpose of Regulation 6202.1 of the Tax
Act except as a consequence solely of one or more agreements, arrangements,
obligations or undertakings as contemplated by such provisions in respect of the
Shares to which, or in respect of which, the Corporation is not a party and in
respect of which the Corporation has no knowledge.

    (e)

as of the date hereof, the taxable capital amount of the Corporation, as that
expression is defined in paragraph 66(12.6011) of the Tax Act, does not exceed
$15,000,000 for the purposes of determining the Corporation's right to renounce
Qualifying CDE to the Subscriber.


--------------------------------------------------------------------------------

- 8 -

7.        The Corporation covenants and agrees with the Subscriber (on its own
behalf and, if applicable, on behalf of each person on whose behalf the
Subscriber is contracting):

(a)

to incur, during the Expenditure Period, Qualifying Expenditures in such amount
as enables the Corporation to renounce to the Subscriber, in accordance with the
Tax Act and this Subscription Agreement, Qualifying Expenditures in an amount
equal to the Commitment Amount; and

    (b)

to renounce to the Subscriber, effective on or before December 31, 2006,
Qualifying Expenditures incurred during the Expenditure Period, as required
under the Tax Act and this Subscription Agreement, in an amount equal to the
Commitment Amount; and

    (c)

to deliver to the Subscriber, not later than March 31, 2007, a statement setting
forth the aggregate amounts of such Qualifying Expenditures renounced to the
Subscriber; and

    (d)

that all Qualifying Expenditures renounced to the Subscriber pursuant to this
Subscription Agreement will be Qualifying Expenditures incurred by the
Corporation that, but for the renunciation to the Subscriber, the Corporation
would be entitled to deduct in computing its income for the purposes of Part I
of the Tax Act; and

    (e)

that if the amount renounced to the Subscriber hereunder is reduced pursuant to
subsection 66(12.73) of the Tax Act, and as the sole recourse to the Subscriber
for such reduction, the Corporation shall indemnify the Subscriber as to, and
pay in settlement thereof to the Subscriber, an amount equal to the amount of
any tax payable under the Tax Act (and under any corresponding provincial
legislation) by the Subscriber as a consequence of such reduction; and

    (f)

that if the Corporation does not renounce to the Subscriber Qualifying
Expenditures equal to the Commitment Amount effective on or before December 31,
2006, and as the sole recourse to the Subscriber for such failure, the
Corporation shall indemnify the Subscriber as to, and pay in settlement thereof
to the Subscriber, an amount equal to the amount of any tax payable under the
Tax Act (and under any corresponding provincial legislation) by the Subscriber
as a consequence of such failure; and

    (g)

that the Corporation is a Principal Business Corporation and will maintain its
status as a Principal Business Corporation throughout the Expenditure Period;
and

    (h)

to file all prescribed forms required under the Tax Act necessary to renounce
Qualifying Expenditures equal to the Commitment Amount to the Subscriber
effective on or before December 31, 2006 and to provide the Subscriber with a
copy of all such forms as are required to be provided thereto, all on a timely
basis; and

    (i)

that the Corporation will not be subject to the provisions of subsection
66(12.67) of the Tax Act in a manner which impairs its ability to renounce
Qualifying Expenditures to the Subscriber in an amount equal to the Commitment
Amount; and

    (j)

that the Corporation shall incur and renounce Qualifying Expenditures pursuant
to this Subscription Agreement and all other agreements with other persons
providing for the issue of Shares entered into by the Corporation on the Closing
Date (collectively the "Other Agreements") pro rata by number of Shares issued
or to be issued pursuant thereto before incurring and renouncing Qualifying
Expenditures pursuant to any other agreement which the Corporation has entered
into, or shall enter into after the Closing Date with any person with respect to
the issue of common shares of the Corporation which are "flow-through shares" as
defined in subsection 66(15) of the Tax Act; and

    (k)

that if the Corporation is required under the Tax Act to reduce Qualifying
Expenditures previously renounced to the Subscriber, the reduction shall be made
pro rata by the number of Shares issued or to be issued pursuant to this
Subscription Agreement to the reduction made under the Other Agreements; and

    (l)

that in the event that the Corporation cannot renounce to the Subscriber
Qualifying Expenditures equal to the Commitment Amount, the Corporation shall
renounce such lesser amount as is permitted and, to the extent the Corporation
has incurred expenses which are capable of renunciation, but which are not
Qualifying Expenditures, the Corporation shall, if agreed to by the Subscriber,
renounce such expenses to the Subscriber, without any prejudice to any other
rights the Subscriber may have under this Subscription Agreement; and


--------------------------------------------------------------------------------

- 9 -

(m)

to keep proper books, records and accounts, including books, records and
accounts of all Qualifying Expenditures and all transactions affecting the
Commitment Amount and the Qualifying Expenditures and to make such books,
records and accounts available for inspection or audit by or on behalf of a
Subscriber at the Subscriber's expense.

 



8.

The Subscriber covenants, agrees and represents and warrants to the Corporation
that

 



(a)

neither the Subscriber, nor the beneficial purchaser, as the case may be, has or
will knowingly enter into any agreement or arrangement which will cause the
Shares to be or become "prescribed shares" for purposes of the Tax Act; and

 



(b)

if the Subscriber or beneficial purchaser, as the case may be, is a corporation,
trust or partnership, it does not and will not knowingly have, in respect of a
renunciation of Qualifying Expenditures hereunder, a "prohibited relationship"
with the Corporation within the meaning of subsection 66(12.671) of the Tax Act.

 



(c)

it deals at arm's length with the Corporation within the meaning of the Income
Tax Act (Canada) and will continue to do deal at arm's length with the
Corporation at all material times.

Closing

9.        The Subscriber agrees to deliver to the Corporation, not later than
5:00 p.m. (Alberta time) on the day that is two business days before the Closing
Date (as defined below): (a) this duly completed and executed Subscription
Agreement; (b) all other documents contemplated herein, as contemplated by
paragraph 3(q) hereof; and (c) a certified cheque or bank draft in the amount of
the Aggregate Subscription Price.

10.        The sale of the Shares pursuant to this Subscription Agreement will
be completed at the offices of the Corporation, in Calgary, Alberta at 10:00
a.m. or such other time as is established by the Corporation (the "Closing
Time") on ___________ or such other date as is established by the Corporation
(the "Closing Date"). If this Subscription Agreement is rejected in whole or in
part, the Subscriber acknowledges that the unused portion of the subscription
amount will be promptly returned to it without interest.

11.        The Corporation shall be entitled to rely on delivery of a facsimile
copy of executed subscriptions, and acceptance by the Corporation of such
facsimile subscriptions shall be legally effective to create a valid and binding
agreement between the Subscriber and the Corporation in accordance with the
terms hereof. In addition, this Subscription Agreement may be executed in
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one and the same document.

General

12.        The Subscriber, on its own behalf and (if applicable) on behalf of
others for whom it is contracting hereunder, agrees that the representations,
warranties and covenants of the Subscriber herein will be true and correct both
as of the execution of this Subscription Agreement and as of the Closing Time
and will survive the completion of the issuance of the Shares. The
representations, warranties and covenants of the Subscriber herein are made with
the intent that they be relied upon by the Corporation and their respective
counsel in determining the eligibility of a purchaser of Shares and the
Subscriber agrees to indemnify and save harmless the Corporation and its
respective affiliates, shareholders, directors, officers, employees and agents
against all losses, claims, costs, expenses and damages or liabilities which any
of them may suffer or incur which are caused or arise from a breach thereof. The
Subscriber undertakes to immediately notify the Corporation at Park Place Energy
Inc., 1220 - 666 Burrard Street, Vancouver, B.C. V6C 2X8, Attention: David
Stadnyk, of any change in any statement or other information relating to the
Subscriber set forth herein which takes place prior to the Closing Time.

13.        The Subscriber acknowledges and agrees that all costs incurred by the
Subscriber (including any fees and disbursements of any special counsel retained
by the Subscriber) relating to the sale of the Shares to the Subscriber shall be
borne by the Subscriber.

14.        The contract arising out of this Subscription Agreement and all
documents relating thereto shall be governed by and construed in accordance with
the laws of the Province of Alberta and the federal laws of Canada applicable
therein. The parties irrevocably attorn to the exclusive jurisdiction of the
courts of the Province of Alberta. Time shall be of the essence hereof.

--------------------------------------------------------------------------------

- 10 -

15.        The Subscriber, on its own behalf and, if applicable, on behalf of
others for whom it is contracting hereunder, agrees that this subscription is
made for valuable consideration and may not be withdrawn, cancelled, terminated
or revoked by the Subscriber, on its own behalf and, if applicable, on behalf of
others for whom it is contracting hereunder.

16.        The invalidity, illegality or unenforceability of any provision of
this Subscription Agreement shall not affect the validity, legality or
enforceability of any other provision hereof.

17.        The headings used in this Subscription Agreement have been inserted
for convenience of reference only and shall not affect the meaning or
interpretation of this Subscription Agreement or any provision hereof.

18.        This Subscription Agreement represents the entire agreement of the
parties hereto relating to the subject matter hereof and there are no
representations, covenants or other agreements relating to the subject matter
hereof except as stated or referred to herein.

19.        The covenants, representations and warranties contained herein shall
survive the closing of the transactions contemplated hereby.

20.        Neither this Subscription Agreement nor any provision hereof shall be
modified, changed, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.

21.        In this Subscription Agreement (including attachments), references to
"$" or "Cdn. $" are to Canadian dollars.

22.        The Subscriber acknowledges that this Subscription Agreement and the
Schedules hereto require the Subscriber to provide certain personal information
to the Corporation. Such information is being collected by the Corporation for
the purposes of completing this private placement, which includes, without
limitation, determining the Subscriber's eligibility to purchase the Shares
under applicable securities legislation, preparing and registering certificates
representing Shares to be issued to the Subscriber and completing filings
required by any stock exchange or securities regulatory authority. The
Subscriber's personal information may be disclosed by the Corporation to: (a)
stock exchanges or securities regulatory authorities, (b) the Corporation's
registrar and transfer agent, (c) any government agency, board or other entity,
(d) Canada Revenue Agency; and (e) any of the other parties involved in this
private placement, including legal counsel, and may be included in record books
in connection with the Offering. By executing this Subscription Agreement, the
Subscriber is deemed to be consenting to the foregoing collection, use and
disclosure of the Subscriber's personal information. The Subscriber also
consents to the filing of copies or originals of any of the Subscriber's
documents described in Section 3(q) of this Subscription Agreement as may be
required to be filed with any stock exchange or securities regulatory authority
in connection with the transactions contemplated hereby.

23.        The Subscriber represents and warrants that the Aggregate
Subscription Price which will be advanced by the Subscriber to the Corporation
hereunder will not represent proceeds of crime for the purposes of the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada) (the "PCMLA")
and the Subscriber acknowledges that the Corporation may in the future be
required by law to disclose the Subscriber's name and other information relating
to this Agreement and the Subscriber's subscription hereunder, on a confidential
basis, pursuant to the PCMLA. To the best of its knowledge (i) none of the
subscription funds to be provided by the Subscriber (A) have been or will be
derived from or related to any activity that is deemed criminal under the law of
Canada, the United States of America, or any other jurisdiction, or (B) are
being tendered on behalf of a person or entity who has not been identified to
the Subscriber, and (ii) it shall promptly notify the Corporation if the
Subscriber discovers that any of such representations ceases to be true, and to
provide the Corporation with appropriate information in connection therewith.

24.        The Subscriber acknowledges that the personal information provided to
the Corporation in this Subscription Agreement and the Exhibits hereto may be
provided to the Ontario Securities Commission (the "OSC") pursuant to the
authority granted to the OSC in securities legislation for the purposes of the
administration and enforcement of the securities legislation of Ontario. For
further information or to make inquiries regarding this indirect collection of
personal information, the Subscriber may contact the Administrative Assistant to
the Director of Corporate Finance of the OSC, at telephone (416) 593-8086.

--------------------------------------------------------------------------------

EXHIBIT 1

REPRESENTATION LETTER

(FOR ACCREDITED INVESTORS)

TO:        PARK PLACE ENERGY INC. (the "Corporation")

                In connection with the agreement to purchase common shares of
the Corporation ("Shares") by the undersigned subscriber or, if applicable, the
principal on whose behalf the undersigned is purchasing as agent (the
"Subscriber" for the purposes of this Exhibit 1), the Subscriber hereby
represents, warrants, covenants and certifies to the Corporation that:

1.

The Subscriber is resident in Canada, or is subject to the laws of a
jurisdiction of Canada;

    2.

The Subscriber is purchasing the Shares as principal for its own account or
complies with the provisions of paragraph 4(e)(A) or 4(e)(B) of the Subscription
Agreement;

    3.

The Subscriber is an "accredited investor" within the meaning of National
Instrument 45-106 "Prospectus and Registration Exemptions" by virtue of
satisfying the indicated criterion as set out in Appendix A to this
Representation Letter; and

    4.

Upon execution of this Representation Letter by the Subscriber, this
Representation Letter shall be incorporated into and form a part of the
Subscription Agreement.

Dated: _________________________, 2006

_____________________________________________________
Print name of Subscriber

By:    _________________________________________________
          Signature

           _________________________________________________
           Print name of Signatory (if different from Subscriber)

           _________________________________________________
           Title

IMPORTANT: PLEASE INITIAL THE APPLICABLE PROVISION IN
APPENDIX A ON THE NEXT PAGE

--------------------------------------------------------------------------------

APPENDIX A

PLEASE MARK YOUR INITIALS BESIDE THE CATEGORY OF "ACCREDITED INVESTOR" TO WHICH
YOU BELONG.

Accredited Investor (defined in National Instrument 45-106 ("NI 45-106")) means:

_______ (a)

a Canadian financial institution, or a Schedule III bank;

      _______ (b)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);

      _______ (c)

a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

      _______ (d)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);

      _______ (e)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);

      _______ (f)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;

      _______ (g)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;

      _______ (h)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

      _______ (i)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada

      _______ (j)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000;

      _______ (k)

an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;

       

(Note: If individual accredited investors wish to purchase through wholly- owned
holding companies or similar entities, such purchasing entities must qualify
under paragraph (t) below, which must be initialled)

      _______ (l)

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000;

      _______ (m)

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements,
provided that such person has not been created or used solely to purchase or
hold securities as an accredited investor;

      _______ (n)

an investment fund that distributes or has distributed its securities only to


--------------------------------------------------------------------------------

- 2 -

  (A)

a person that is or was an accredited investor at the time of the distribution,

        (B)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment], and 2.19 [Additional investment in
investment funds] of NI 45-106, or

        (C)

a person described in paragraph (A) or (B) that acquires or acquired securities
under section 2.18 [Investment fund reinvestment] of NI 45-106;


_______ (o)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

      _______ (p)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

      _______ (q)

a person acting on behalf of a fully managed account managed by that person, if
that person

       

(A)        is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction,

      _______ (r)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

      _______ (s)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

      _______ (t)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;

      _______ (u)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or

      _______ (v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as


  (A)

an accredited investor, or

   



(B)

an exempt purchaser in Alberta or British Columbia after NI 45-106 comes into
force.

NOTE: The investor must initial beside the applicable portion of the above
definition.

For the purposes hereof:

"affiliate" means an issuer connected with another issuer because

  (a)

one of them is the subsidiary of the other;

        (b)

each of them is controlled by the same person; or

        (c)

for the purposes of Saskatchewan securities law, both are subsidiaries of the
same issuer;


--------------------------------------------------------------------------------

- 3 -

"beneficial ownership" of securities by a person occurs

  (a)

for the purposes of British Columbia securities law, when such securities are
beneficially owned by

          (A)

an issuer controlled by that person; or

          (B)

an affiliate of that person or an affiliate of an issuer controlled by that
person;

          (b)

for the purposes of Alberta securities law, when such securities are
beneficially owned by

          (A)

a company controlled by that person or an affiliate of that company;

          (B)

an affiliate of that person; or

          (C)

through a trustee, legal representative, agent or other intermediary of that
person;

"Canadian financial institution" means

  (a)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

        (b)

a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction in
Canada;

"consultant" means, for an issuer, a person, other than an employee, executive
officer, or director of the issuer or of a related entity of the issuer, that

  (a)

is engaged to provide services to the issuer or a related entity of the issuer,
other than services provided in relation to a distribution,

        (b)

provides the services under a written contract with the issuer or a related
entity of the issuer, and

        (c)

spends or will spend a significant amount of time and attention on the affairs
and business of the issuer or a related entity of the issuer and includes, for
an individual consultant, a corporation of which the individual consultant is an
employee or shareholder, and a partnership of which the individual consultant is
an employee or partner;

"control person" means

  (a)

for the purposes of Alberta securities law, any person or company that holds or
is one of a combination of persons or companies that holds

          (i)

a sufficient number of any of the securities of an issuer so as to affect
materially the control of the issuer, or

          (ii)

more than 20% of the outstanding voting securities of an issuer except where
there is evidence showing that the holding of those securities does not affect
materially the control of the issuer;

          (b)

for the purposes of British Columbia securities law,

          (i)

a person who holds a sufficient number of the voting rights attached to all
outstanding voting securities of an issuer to affect materially the control of
the issuer, or

          (ii)

each person in a combination of persons, acting in concert by virtue of an
agreement, arrangement, commitment or understanding, which holds in total a
sufficient number of the


--------------------------------------------------------------------------------

- 4 -

voting rights attached to all outstanding voting securities of an issuer to
affect materially the control of the issuer,

and, if a person or combination of persons holds more than 20% of the voting
rights attached to all outstanding voting securities of an issuer, the person or
combination of persons is deemed, in the absence of evidence to the contrary, to
hold a sufficient number of the voting rights to affect materially the control
of the issuer;

"director" means

  (a)

a member of the board of directors of a company or an individual who performs
similar functions for a company, and

        (b)

with respect to a person that is not a company, an individual who performs
functions similar to those of a director of a company;

"executive officer" means, for an issuer, an individual who is

  (a)

a chair, vice-chair or president,

        (b)

a vice-president in charge of a principal business unit, division or function
including sales, finance or production,

        (c)

an officer of the issuer or any of its subsidiaries and who performs a
policy-making function in respect of the issuer, or

        (d)

performing a policy-making function in respect of the issuer;

"financial assets" means

  (a)

cash,

        (b)

securities, or

        (c)

a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

"foreign jurisdiction" means a country other than Canada or a political
subdivision of a country other than Canada;

"founder" means, in respect of an issuer, a person who,

  (a)

acting alone, in conjunction or in concert with one or more other persons or
companies, directly or indirectly, takes the initiative in founding, organizing
or substantially reorganizing the business of the issuer, and

        (b)

at the time of the proposed trade, is actively involved in the business of the
issuer;

"fully managed account" means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;

"investment fund" means a mutual fund or non-redeemable investment fund, and,
for greater certainty in British Columbia, includes an employee venture capital
corporation that does not have a restricted constitution , and is registered
under Part 2 of the Employee Investment Act (British Columbia), R.S.B.C. 1996 c.
112, and whose business objective is making multiple investments and a venture
capital corporation registered under Part 1 of the Small Business Venture
Capital Act (British Columbia), R.S.B.C. 1996 c.429 whose business objective is
making multiple investments;

"jurisdiction" means a province or territory of Canada except when used in the
term "foreign jurisdiction";

--------------------------------------------------------------------------------

- 5 -

"local jurisdiction" means the jurisdiction in which the applicable securities
regulatory authority is situate;

"individual" means a natural person, but does not include

  (a)

a partnership, unincorporated association, unincorporated syndicate,
unincorporated organization or a trust, or

        (b)

a natural person in the person's capacity as trustee, executor, administrator or
other legal representative;

"mutual fund" includes an issuer of securities that entitles the holder to
receive on demand, or within a specified period after demand, an amount computed
by reference to the value of a proportionate interest in the whole or in part of
the net assets, including a separate fund or trust account, of the issuer of the
securities, and, for the purposes of British Columbia securities law, also
includes

  (a)

an issuer described in an order that the British Columbia Securities Commission
may make pursuant to section 3.2 of the Securities Act (British Columbia); and

        (b)

an issuer that is in a class of prescribed issuers,

but does not include an issuer, or a class of issuers, described in an order
that the British Columbia Securities Commission may make under section 3.1 of
the Securities Act (British Columbia);

"non-redeemable investment fund" means an issuer,

  (a)

whose primary purpose is to invest money provided by its securityholders,

          (b)

that does not invest,

          (A)

for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a nonredeemable investment fund, or

          (B)

for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund, and

          (c)

that is not a mutual fund;

"person" includes

  (a)

an individual,

        (b)

a corporation,

        (c)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

        (d)

an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative;

"regulator" means, for the local jurisdiction, the Executive Director or
Director as defined under securities legislation of the local jurisdiction;

"related entity" means, for an issuer, a person that controls or is controlled
by the issuer or that is controlled by the same person that controls the issuer;

"related liabilities" means:

--------------------------------------------------------------------------------

- 6 -

  (a)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets; or

        (b)

liabilities that are secured by financial assets;

"Schedule III bank" means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

"securities legislation" means

  (a)

for British Columbia, the Securities Act (British Columbia) and the regulations,
rules and forms under such Act and the blanket rulings and orders issued by the
British Columbia Securities Commission;

        (b)

for Alberta, the Securities Act (Alberta) and the regulations and rules under
such Act and the blanket rulings and orders issued by the Alberta Securities
Commission;

"securities regulatory authority" means

  (a)

the British Columbia Securities Commission;

        (b)

the Alberta Securities Commission;

"spouse" means an individual who,

  (a)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,

        (b)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

        (c)

in Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

"voting security" means any security which:

  (a)

is not a debt security; and

        (b)

carries a voting right either under all circumstances or under some contingency
that has occurred and is continuing;

All monetary references are in Canadian Dollars.

--------------------------------------------------------------------------------